Title: Conversation with Samuel Griffin, 9 July 1789
From: Griffin, Samuel
To: 


New York, 9 July 1789. In a letter to Edmund Randolph, 10 July 1789, Samuel Griffin described his conversation on this date with GW as: “I had yesterday morning a long conversation with our worthy president on the subject of officers of the judiciary and the customs. He appears very anxious to know whether any of the gentlemen, who are now in the judiciary department in the state of Virginia, would prefer the continental establishment, and mentioned Mr. Pendleton, Mr. Wythe,

Mr. Lyons and Mr. Blair; and ask’d me, whether you had ever intimated a wish to serve in that or any other line, under the fœderal government.” In the course of the conversation, Griffin left with GW a list of applicants for public office who had requested Griffin’s recommendation.
